                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON




United States of America,

                              Plaintiff,

v.                                                                       Case No. 3:18-cr-079
                                                                       Judge Thomas M. Rose

Michael D. Busch, et al.,

                              Defendants.




       ENTRY AND ORDER DENYING MOTION FOR JUDGMENT OF
       ACQUITTAL AS TO DEFENDANT AMANDA BUSCH AND FOR A NEW
       TRIAL AS TO DEFENDANTS MICHAEL BUSCH AND BUSCH’S
       COUNTRY CORNER, INC. (AND, IN THE ALTERNATIVE, FOR
       DEFENDANT AMANDA BUSCH). (ECF 116).



       This matter is before the Court for decision on Motion for Judgment of Acquittal as to

Defendant Amanda Busch and for a New Trial as to Defendants Michael Busch And Busch’s

Country Corner, Inc. (and, in the Alternative, for Defendant Amanda Busch). (ECF 116).

Defendants urge that a new trial should be granted because of legal error and other defects in the

proceeding and that Amanda Busch is entitled to an acquittal, focusing primarily on a contention

that violation of the Supplemental Nutrition Assistance Program, 7 U.S.C. § 2011, et seq.,

(“SNAP”) regulations does not constitute a crime.

       Standard
       With respect to a motion for a judgment of acquittal under Rule 29, a court considers

“whether ‘any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.’” United States v. Mallory, 902 F.3d 584, 596 (6th Cir. 2018) (quoting Jackson

v. Virginia, 443 U.S. 307, 319 (1979)).

       Under Rule 33 motions for a new trial, a court “may vacate any judgment and grant a

new trial if the interest of justice so requires,” quoting Fed. R. Crim P. 33. Such motions are

“disfavored, discretionary, and granted only in the extraordinary circumstance where the

evidence preponderates heavily against the verdict.” Id. (quoting United States v. Mitchell, 9 F.

App'x 485, 489 n.2 (6th Cir. 2001)). It is not a question of whether the evidence was sufficient

but whether the evidence weighed “heavily” against the verdict. A trial court should only grant

the motion when the verdict is against the “manifest weight” of the evidence. Mallory, 902 F.3d

at 596 (quoting United States v. Hughes, 505 F.3d 578, 592 (6th Cir. 2007)); see also United

States v. Bowens, 938 F.3d 790, 795–96 (6th Cir. 2019).

       Analysis

       According to Defendants, it is improper “‘to suggest to the jury that it could find a

defendant guilty by reason of his violation of [a] regulation.’” ECF 116, PageID 2007 (quoting

United States v. Jakeway, 783 F. Supp. 590, 596 (M.D. Fla. 1992)). Defendants also decry the

Government’s use of Government exhibits 4.4-4.6 (standard SNAP vendor-authorization forms

signed by Michael and Amanda). These SNAP forms included certification language indicating

that, by signing the forms, Michael and Amanda “took responsibility for” any violations of the

SNAP regulations by anyone at the business. (GXs 4.4-4.6). The forms go on to indicate that

violations may have various consequences, to include “criminal prosecution,” which are


                                                 2
mentioned expressly.

         The SNAP statute itself states: “[W]hoever knowingly uses, transfers, acquires, alters, or

possesses benefits in any manner contrary to this chapter or the regulations issued pursuant to

this chapter shall ... be guilty of a felony ....” 7 U.S.C. § 2024(b). [Emphasis added] “[A] valid

legislative rule is binding upon all persons, and on the courts, to the same extent as a

congressional statute. When Congress delegates rulemaking authority to an agency, and the

agency adopts legislative rules, the agency stands in the place of Congress and makes law.”

National Latino Media Coalition v. Federal Communications Commission, 816 F.2d 785, 788

(D.C. Cir. 1987). Therefore, violation of a regulation can be a crime.1

         The SNAP regulations provide that (1) “[p]rogram benefits may be used only ... to

purchase eligible food for the household,” 7 C.F.R. § 274.7(a), and (2) food stamp benefits “may

be accepted by an authorized retail food store only from eligible households or the households'

authorized representative, and only in exchange for eligible food. Coupons may not be

accepted in exchange for cash.” 7 C.F.R. § 278.2(a); see also United States v. Williams, 553 U.S.

285, 304 (2008); United States v. Robinson, 680 F.2d 557, 558 n.2 (8th Cir. 1982); and United

States v. Jeffs, No. 2:16-CR-82 TS, 2016 WL 6760367, at *1 n.9 (D. Utah Nov. 15, 2016).

         Defendants say that they conceded they violated SNAP regulations but did so

unintentionally and were improperly convicted for an unintentional violation of regulations. (See

ECF 116, at PageID 2003). Yet the Jury Instructions followed the language of the SNAP

statute, including mandating that the jury find that the government proved all three elements

beyond a reasonable doubt—including that a violation be made knowingly—in order to find a


1 Defendants make no argument that this statute violates a non-delegation principle; rather, they assert this statute
does not exist.
                                                           3
defendant guilty of SNAP fraud.” See, e.g., Instruction 30 (second element of SNAP fraud is that

the Government prove beyond a reasonable doubt “that the Defendant knew that he was acting

unlawfully and intended to violate the law.”).

          Defendants next assert that it was error to allow the Government to present evidence of

defendants’ cash management, storage, accounting and reporting, reasoning that such evidence

was “completely irrelevant, extremely prejudicial and barred by the court’s pre-trial order.”

The jury heard about the Buschs’ pocket money, how Busch’s Country Corner operated its cash

register, the capabilities of the cash register, including about how the register produced end-of-

day “Z-tapes,” as well as how other businesses at Findlay Market operated their cash registers.

          While questions of law are reviewed de novo, and questions of fact for clear error, United

States v. Clay, 667 F.3d 689, 694–95 (6th Cir. 2012), the Supreme Court recognizes that all

evidentiary decisions are discretionary because “[a]ssessing the probative value of the proffered

evidence and weighing any factors counseling against admissibility is a matter first for the

district court's sound judgment under Rules 401 and 403.” Sprint/United Mgmt. Co. v.

Mendelsohn, 552 U.S. 379, 384 (2008) (internal quotation marks omitted); see also United States

v. Gibbs, 797 F.3d 416, 421 (6th Cir. 2015); and General Elec. Co. v. Joiner, 522 U.S. 136, 141

(1997).

          The Court’s pre-trial ruling on Defendants’ motion in limine prohibited the Government

from introducing evidence that Amanda “failed to accurately report … revenue and income

generated from cash sales at [BCC] to state and federal taxing authorities.” (ECF 82). The

Government’s questioning regarding whether all income was reported to tax authorities was

permissible to show Amanda Jo’s knowledge of Defendants’ scheme. This evidence was also


                                                  4
relevant because cash was allegedly used for the SNAP fraud. Defense counsel could have

made—and, in fact did make--- all or most of these arguments to the jury. Neither was the

evidence’s probative value substantially outweighed by the dangers identified in Federal Rule of

Evidence 403; and the argument does not meet the standard for granting a motion for a new trial

or the standard for granting a motion for judgment of acquittal.

       Defendants assert that the jury could not have followed instructions to disregard some of

the evidence presented to it and assert that there was an overwhelming quantity of

“outrageously” prejudicial information put before it by the Government. Courts normally

presume that a jury will follow an instruction to disregard inadmissible evidence inadvertently

presented to it, unless there is an “overwhelming probability” that the jury will be unable to

follow the court's instructions, Richardson, v. Marsh, 481 U.S. 200, 208 (1987), and a strong

likelihood that the effect of the evidence was “devastating” to the defendant. Bruton v. United

States, 391 U.S. 123, 136 (1968). There is no reason to believe that the jury in this case was

incapable of obeying the curative instructions.

       Defendants also assert that it was improper for the Government to bolster the testimony

of Randy Busch by suggesting he had no incentive to lie because he had already been sentenced

and alleged that the Government urged the jury to convict defendants on the basis of Randy’s

guilt. As a general matter, “it is not improper…for the prosecutor to refer to the plea

agreements of cooperating witnesses in the expectation that their credibility will be at issue.”

United States v. Reid, 625 F.3d 977, 983 (6th Cir. 2010). Moreover, there was no objection to

this part of the Government’s argument.

       Next, Defendants criticize the Government for mischaracterizing evidence. Defendants


                                                  5
decry the Government referring to “The second set of books. The mystery set of books. The

set of books that Leslie Martin [BCC’s accountant] repeatedly asked Amanda to produce.” (670-

19). The Government admits there was no second set of books, explaining “The reference to

the so-called ‘second set of books’ was nothing more than classic white-collar metaphor

referencing the glaring absence of any accurate books or records produced or maintained by

Amanda Jo concerning the business’ cash transactions.” ECF 120, PageID 2089. Troublesome

as this might be, such improprieties are corrected by a court’s instructions to the jury that the

attorney’s arguments are not evidence. United States v. Balogun, 463 F. App’x 476, 483-84 (6th

Cir. 2012); United States v. Emuegbunam, 268 F.3d 377, 405-06 (6th Cir. 2001). Here the Court

issued such an instruction. See Instruction No. 4.

       Next, Defendants assert that a new trial should be granted because the verdict was against

the manifest weight of the evidence. When a jury’s verdict was against the manifest weight of

the evidence, Rule 33 authorizes the Court to grant a new trial. United States v. Hughes, 505 F.3d

578, 592 (6th Cir. 2007). Generally, such motions are only granted “in the extraordinary

circumstances where the evidence preponderates heavily against the verdict.” United States v.

Turner, 490 F. Supp. 583, 593 (E.D. Mich. 1979). Here, there were no extraordinary

circumstances that justify a new trial based upon the interests of justice.

       Finally, Defendants urge the Court to enter a judgment of acquittal as to Defendant

Amanda Busch. Following a jury verdict of guilty, Federal Rule of Criminal Procedure 29(c)

permits the defendant to renew his or her motion for a judgment of acquittal. When renewing a

motion under Rule 29(c), the Court “must decide whether, after viewing the evidence in a light

most favorable to the Government, any rational trier of fact could have found the essential


                                                  6
elements of the crime beyond a reasonable doubt.” United States v. Gardner, 488 F.3d 700, 710

(6th Cir. 2007) (citing United States v. Humphrey, 279 F.3d 372, 378 (6th Cir. 2002)). It is not

the role of the court to “weigh the evidence, consider the credibility of witnesses, or substitute its

judgment for that of the jury.” United States v. Chavis, 296 F.3d 450, 455 (6th Cir. 2002)

(quoting United States v. Ferguson, 23 F.3d 135, 140 (6th Cir. 1994)). When a jury returns a

guilty verdict, the court may set it aside and enter a judgment of acquittal. But to disregard the

unanimous conclusion of the jury, the standard that must be met is necessarily quite high. The

court must ask whether “any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); accord United

States v. Caseer, 399 F.3d 828, 840 (6th Cir. 2005). In performing this inquiry, a court must

view all evidence in the light most favorable to the Government and draw all inferences in favor

of the Government. United States v. Driver, 535 F.3d 424, 428-29 (6th Cir. 2008). Courts

“neither independently weigh[] the evidence, nor judge[] the credibility of the witnesses who

testified at trial.” United States v. Hughes, 505 F.3d 578, 592 (6th Cir. 2007) (internal quotation

marks omitted). This standard imposes a heavy burden on any defendant. In this case, this

burden has not been met.

       Here, a rational juror could believe the testimony of the individual who made video-

recorded controlled buys, as well as Michael Busch’s brother and former employees and the

fruits of the search warrants executed, and thereafter conclude that Defendants were guilty.

       Therefore, Motion for Judgment of Acquittal as to Defendant Amanda Busch and for a

New Trial as to Defendants Michael Busch And Busch’s Country Corner, Inc. (and, in the

Alternative, for Defendant Amanda Busch), ECF 116, is DENIED.            Sentencing in this case will


                                                  7
be scheduled by separate entry and order.

       DONE and ORDERED in Dayton, Ohio on Friday, December 6, 2019.



                                                s/Thomas M. Rose
                                                ________________________________
                                                THOMAS M. ROSE
                                                UNITED STATES DISTRICT JUDGE




                                            8
